Case.net: 2016-CV17816 - Docket Entries Page 1 of 1

#6é.net

{NOTATEIOTE ..  ccnr elma

Judicial Links | eFiling | Help | ContactUs | Print GrantedPublicAccess Logoff KZICKRICK78
| 2016-CV17816 - ELIZABETH GREINER V ROGER NEAL ET AL (E-CASE) |

rites & Docket “Ch sudgment Filin, l Scheduled “Civil Gamishments/
(nccetuel vaertiee. © | og’ Bale pe . nk ee on ines Hearmgs & Inals Eiki Execution |

Ciick here to eFile on Case Sort Date Entries: © Descending Display Options: All Entri v
Click here to Respond to Selected Documents O Ascending es

   

 

 

 

 

12/21/2020 [L] Summons Issued-Circuit
Document ID: 20-SMCC-11588, for RN TRUCKING LLC.

C] Summons Issued-Circuit
Document ID: 20-SMCC-11586, for NEAL, ROGER.

12/16/2020 (] Correspondence Filed
Civil Filing Information Sheet.
Filed By: NATHAN ANDREW STEIMEL
On Behalf Of: ELIZABETH GREINER

[1] Correspondence Sent
Letter to attorney how is service to be done

12/11/2020 {] Request Filed
Request for Summons.
Filed By: NATHAN ANDREW STEIMEL
On Behalf Of: ELIZABETH GREINER
[] Case Mgmt Conf Scheduled

Defendants have not been served, therefore the case management conference is continued. If service is
not made prior to the next setting, the Court may dismiss this matter for want of prosecution.

Scheduled For: 02/22/2021; 9:00 AM; JOEL P FAHNESTOCK; Jackson - Kansas City

[] Hearing Continued/Rescheduled
Hearing Continued From: 12/14/2020; 9:00 AM Case Management Conference

08/31/2020 [[] Case Mgmt Conf Scheduled
Associated Entries: 12/11/2020 - Hearing Continued/Rescheduled
Scheduled For: 12/14/2020; 9:00 AM; JOEL P FAHNESTOCK; Jackson - Kansas City

08/27/2020 [_] Judge Assigned
C) Filing Info Sheet eFiling
Filed By: NATHAN ANDREW STEIMEL

[] Pet Filed in Circuit Ct
Petition for Damages.
On Behalf Of: ELIZABETH GREINER

Case.net Version 5.14.12 Return to Top of Page Released 11/10/2020

 

EXHIBIT

 

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Pagelof21 -
https://www.courts.mo.gov/casenet/cases/searchDockets.do 1/6/2021
IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 2016-CV17816
JOEL P FAHNESTOCK
Plaintiff/Petitioner: Plaintiff s/Petitioner’s Attorney/Address
ELIZABETH GREINER NATHAN ANDREW STEIMEL

400 NORTH FIFTH STREET

SUITE 200

vs. | ST CHARLES, MO 63301

Defendant/Respondent: Court Address:
ROGER NEAL 415 E 12th
Nature of Suit: KANSAS CITY, MO 64106
CC Pers Injury- Vehicular (Date File Stamp)

 

 

 

Summons in Civil Case

 

The State of Missouri to: ROGER NEAL,

Alias:
421 HUNT ST
BROOKFIELD, MO 64628

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken agains for the rgfief demanded in the petition.

21-DEC-2020
Date

     

JACKSON COUNTY Further Information:

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)
CT delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

im leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant’s/Respondent’s family over the age of 15 years who

 

permanently resides with the Defendant/Respondent.
CT (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
C] other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-11586 1 of 1Civil Procedure Form No. 1, Rules 54.01 — 54.05,
54.13, and $4.20; 506.120 — 506.140, and 506.150 RSMo

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 2 of 21
SUMMONS/GARNISHMENT SERVICE PACKETS
ATTORNEY INFORMATION

Under the Missouri e-filing system now utilized by the 16" Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org — Electronic Filing Information > Required Documents for Service — eFiled cases >
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.

Circuit Court of Jackson County

; 6/2020
Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 3 of 21
IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 2016-CV17816
JOEL P FAHNESTOCK
Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attorney/Address
ELIZABETH GREINER NATHAN ANDREW STEIMEL

400 NORTH FIFTH STREET

SUITE 200

vs. | ST CHARLES, MO 63301

Defendant/Respondent: Court Address:
ROGER NEAL 415 E 12th
Nature of Suit: KANSAS CITY, MO 64106
CC Pers Injury- Vehicular (Date File Stamp)

 

 

 

Summons in Civil Case

The State of Missouri to: RN TRUCKING LLC
Alias:

 

REG AGENT CYNTHIA NEAL
421 HUNT ST, STE. 102
BROOKFIELD, MO 64628

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken agains ef demanded in the petition.

   

21-DEC-2020
Date

JACKSON COUNTY Further Information:

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)
Cl delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

C] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant’s/Respondent’s family over the age of 15 years who

 

permanently resides with the Defendant/Respondent.
(J (for service on a corporation delivering a copy of the summons and a copy of the petition to
Tp P

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
C other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

 

OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-11588 1 of 1Civil Procedure Form No. 1, Rules 54.01 - 54.05,
54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 4 of 21
SUMMONS/GARNISHMENT SERVICE PACKETS
ATTORNEY INFORMATION

Under the Missouri e-filing system now utilized by the 16 Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org — Electronic Filing Information > Required Documents for Service — eFiled cases >
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.

Circuit Court of Jackson County

; 6/2020
Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 5 of 21
IN THE CIRCUIT COURT OF JACKSON COUNTY

STATE OF MISSOURI
ELIZABETH GREINER, )
)
Plaintiff, )
)
vs. )
)
ROGER LYNN NEAL, )
) Cause No.: 2016-CV17816
Defendant; )
) Division: 9
Serve: )
421 Hunt St. )
Brookfield, MO 64628 )
)
and )
)
RN TRUCKING LLC, )
)
Defendant. )
)
Serve: )
Registered Agent: Cynthia Neal )
421 Hunt St., Ste. 102 )
Brookfield, MO 64628 )
REQUEST FOR SUMMONS

 

COMES NOW Plaintiff Elizabeth Greiner, by and through counsel, and hereby requests a
summons be issued to the Defendants:
ROGER LYNN NEAL
421 Hunt St.
Brookfield, MO 64628
And
RN TRUCKING, LLC
Registered Agent: Cynthia Neal

421 Hunt St., Ste. 102
Brookfield, MO 64628

Page 1 of 2

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 6 of 21
Respectfully Submitted,
SHEA KOHL LAW, LC

/s/ Nathan A. Steimel
Nathan A. Steimel #57675
400 N. Fifth St., Ste. 200
St. Charles, MO 63301
Phone: 636-946-9999

Fax: 636-946-8623
nsteimel@sheakohllaw.com
Attorney for Plaintiff

Page 2 of 2

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 7 of 21
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT KANSAS CITY
ELIZABETH GREINER,
PLAINTIFF(S), CASE NO. 2016-CV17816
VS. DIVISION 9
ROGER NEAL, et al
DEFENDANT(S).

NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
AND ORDER FOR MEDIATION

 

E HE B_ J
H H EB-2021 SION9 0

A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.

At the Case Management Conference, counsel should be prepared to address at least the
following:

a. A trial setting;
b. Expert Witness Disclosure Cutoff Date;
c. A schedule for the orderly preparation of the case for trial;
d. Any issues which require input or action by the Court;
e. The status of settlement negotiations.
2016-CV17816 Page 1 of 2 DMSNCMCIV (2/2017)

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 8 of 21
MEDIATION

The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

POLICIES/PROCEDURES
Please refer to the Court’s web page www. | 6thcircuit.org for division policies and
procedural information listed by each judge.

/S/ JOEL P FAHNESTOCK
JOEL P FAHNESTOCK, Circuit Judge

Certificate of Service

This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
NATHAN ANDREW STEIMEL, 400 NORTH FIFTH STREET, SUITE 200, ST CHARLES,

MO 63301

Defendant(s):
ROGER NEAL
RN TRUCKING LLC
Dated: 21-DEC-2020 MARY A. MARQUEZ
Court Administrator
2016-CV17816 Page 2 of 2 DMSNCMCIV (2/2017)

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 9 of 21
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
(J ATKANSAS CITY [] AT INDEPENDENCE

RE: ELIZABETH GREINER V ROGER NEAL ET AL
CASE NO: 2016-CV17816

TO: NATHAN ANDREW STEIMEL
400 NORTH FIFTH STREET
SUITE 260
ST CHARLES, MO 63301

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on 12-11-20.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE RULE 68.7 — VITAL STATISTICS REPORT

[-] Additional service instructions are needed. ] Need Certificate of dissolution of marriage form.

_] Incorrect case number/filed in wrong county.

[-] Document is unreadable. RULE 74.14 SUPREME CT — FOREIGN JUDGMENT
_] Authentication of foreign judgment required.

RULE 4.2 (2) L] Affidavit pursuant to Supreme Court Rule 74.14

[] Need Circuit Court Form 4
RULE 54.12 SERVICE IN REM OR QUASI IN REM

RULE 5.6 - COLLECTIONS OF DEPOSIT ACTIONS

L] No fee, or incorrect fee, received; fee required is $ . LC] Affidavit for Service by Publication required pursuant to

[_] Insufficient Filing Fee; Please Remit $ Supreme Court Rule 54.12c.

(_] No signature on check/form 1695. [] Order for Service by Publication required pursuant to

[-] No request to proceed in forma pauperis. Supreme Court Rule 54.12c.

L] No personal checks accepted. L] Notice for Service by Publication required pursuant to
Supreme Court Rule 54.12c.

RULE 68.1 [_] Affidavit for Service by Certified/Registered Mail

([] Need Circuit Court Form 17 pursuant to Supreme Court Rule 54.12b.

[X] OTHER: How is service to be done? Any questions, please call 881-1370.

[_] Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
[_] The private process server listed is not on our approved list.

(_] Execution in effect. Return date . Request may be resubmitted within one week prior to return date.
[_] Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.

Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.

Copies electronic noticed, faxed, emailed and/or mailed DECEMBER 16, 2020 to:
COURT ADMINISTRATOR’S OFFICE
DEPARTMENT OF CIVIL RECORDS

    

 

DECEMBER 16, 2020 By
Date

 

 

XX] 415 East 12" St., Kansas City, Missouri 64106
{_] 308 W. Kansas, Independence, Missouri 64050

Case no. 2016-CV17816 Page 1 of 1 DMSLCIS (8/2014)
Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 10 of 21
IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

AT KANSAS CITY
ELIZABETH GREINER
PLAINTIFF(S), CASE NO. 2016-CV17816
VS. DIVISION 9
ROGER NEAL ET AL
DEFENDANT(S),

NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
AND ORDER FOR MEDIATION

 

NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JOEL P FAHNESTOCK on 14-DEC-2020 in DIVISION 9 at 09:00 AM. AIl
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16" Cir. R. 34.1.
Continuance ofa Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16" Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.

At the Case Management Conference, counsel should be prepared to address at least the
following:

a. A trial setting;
b. Expert Witness Disclosure Cutoff Date;
c. A schedule for the orderly preparation of the case for trial;
d. Any issues which require input or action by the Court;
€. The status of settlement negotiations.
2016-CV17816 Page 1 of 2 DMSNCMCIV (2/2017)

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 11 of 21
MEDIATION

The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

POLICIES/PROCEDURES
Please refer to the Court’s web page www. 1 6thcircuit.org for division policies and
procedural information listed by each judge.

/S/ JOEL P FAHNESTOCK
JOEL P FAHNESTOCK, Circuit Judge

Certificate of Service
This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
NATHAN ANDREW STEIMEL, 400 NORTH FIFTH STREET, SUITE 200, ST CHARLES,

MO 63301

Defendant(s):
ROGER NEAL
RN TRUCKING LLC
Dated: 31-AUG-2020 MARY A. MARQUEZ
Court Administrator
2016-CV17816 Page 2 of 2 DMSNCMCIV (2/2017)

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 12 of 21
SIXTEENTH JUDICIAL CIRCUIT COURT OF JACKSON COUNTY

CIVIL FILING INFORMATION SHEET

Q at Kansas City

OQ sat Independence
file stamp here

CASE#: 2016-CV17816 - ELIZABETH GREINER V. ROGER NEAL ET AL

ARTE a Te a
Last Name: GREINER

LEAD ATTORNEY OF RECORD-PLAINTIFE/PRO SE
Last Name: STEIMEL

 

 

 

 

 

First Name, ELIZABETH Middle Initial: First Name: NATHAN Middle Initia: A
Social Security Number: Address: 400 N. FIFTH ST., SUITE 200

| Address: 7 SHINNECOCK HILLS CT city, ST.CHARLES gia, MO zip, 63301
city: O'FALLON state. MO zip. 63366 Phone # 636-946-9999 Fax # 636-946-8623

 

Email Address:

 

 

 

 

MO Bar Number. 07675 E-Mail: NSteimel@sheakohllaw.com

 

et

Last Name: RN TRUCKING, LLC

MeO ARTE a er

Last Name:

 

 

 

 

 

 

 

 

 

Service Instruction for each defendant listed:
Q Jackson County:

&X__ Out of County—Provide info below 2 Private Process

First Name: REG. AGENT: CYNTHIA NEAL adie initat First Name: Middle Initial:
Social Security Number: Address:

Address: 421 HUNT ST., STE. 102 City: State: Zip:

City; BROOKFIELD State MO Zip: 64628 MO Bar Number: E-Mail:

Email Address:

 

 

 

Sheriff Name/Address: LINN COUNTY SHERIFF

 

 

 

HR R UT a te

 

Case Type Description: CC PERSONAL INJURY-VEHICULAR
TE

 

Case Type Code:

Court Rule 3.1.4-Case Type Code-See Civil Case Codes on Reverse and
under the forms section of tha Court's website at www. 16thcircuit.org

 

 

Case Track:

Q Expedited: (Out of state witness, injunction, TRO, extraordinary remedy, replevins, etc.)
sax Standard
Q Complex: (Asbestos, tobacco, or other cases that will likely fake more than 2 weeks to by

 

 

 

TAP NT

 

= Review Division-Specific Information on the Court's website to understand the requirements in processing your case-www.16thcircuit.org

a Court Rule 4.2 requires that this form must be complete and include a filing deposit or your petition will not be accepted for filing

a Court Rule 3.5 Designated Lead Attorney requires that each party is responsible for keeping the designated lead attorney information current

a Court Rule 21,9 Attorney Change of Address/Facsimile requires each attomey to keep their address, etc. up dated with the Court Administrator's
office.

Date: DECEMBER 16, 2020 Attorney/Pro Se Signature: Aig. gO as

Form 4 CONFIDENTIAL DOCUMENT

CIRCT A1253 8/18/09 DO NOT KEEP IN COURT FILE

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 13 of 21

iN
2016-CV17816

IN THE CIRCUIT COURT OF JACKSON COUNTY

STATE OF MISSOURI

ELIZABETH GREINER,

Plaintiff, Cause No.:
vs. Division:
ROGER LYNN NEAL,

HOLD SERVICE

Defendant;
Serve:
421 Hunt St.

Brookfield, MO 64628

and

RN TRUCKING LLC,
Defendant.

Serve:

Registered Agent: Cynthia Neal

421 Hunt St., Ste. 102
Brookfield, MO 64628

Nee Ne Nee ee ee ee ee ee ee eee ee eee ee ee es es a

PETITION FOR DAMAGES
Negligence-Personal Injury of Elizabeth Greiner

COMES NOW Plaintiff Elizabeth Greiner and for his cause of action against Defendants states
and alleges as follows:

1. Plaintiff, Elizabeth Greiner, is an individual and a resident of O’Fallon, St. Charles
County, Missouri.

2. Upon information and belief, Defendant Roger Neal is an individual and a resident

of Brookfield, Linn County, Missouri who at all times material hereto was the agent, servant

Page 1 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 14 of 21
and/or employee of RN Trucking LLC and was under and subject to the control of RN Trucking
LLC at the time of the events which form the basis of this action.

3. Defendant RN Trucking LLC is vicariously liable for all damages which may be
assessed against Defendant Roger Neal in this matter.

4. Defendant RN Trucking LLC is a Company authorized to do business in the
State of Missouri. The registered agent for service of process is: Cynthia Neal, 421 Hunt St.,
Ste. 102, Brookfield, MO 64628.

5. Defendant RN Trucking LLC at all times material hereto was a “motor carrier”
and “employer” of drivers of “commercial motor vehicles” as these terms are used and defined
in the Federal Motor Carrier Safety Regulations and is subject to such rules and regulations as
promulgated and codified within 49 CFR Parts 390 et seq.

6. The Federal Regulations cited above were at all times material hereto adopted and
enforced by the State of Missouri as standards and laws of the State pursuant to Section 390.201
RSMo.

7. Venue is proper in this Court pursuant to Section 508.010(4) RSMo which
provides that venue shall be in the county were Plaintiffs were first injured in the State of
Missouri.

8. On or about September 22, 2017, at approximately 12:35 p.m., Defendant Roger
Neal was driving a 2007 Freightliner Conventional Truck (the “subject truck”) on Interstate 70
Eastbound in Oak Grove, Jackson County, Missouri.

9. At all times material hereto, the subject truck was owned by or leased to RN
Trucking LLC, and RN Trucking LLC had the right to exclusive possession, control and use of

the subject tractor-trailer.

Page 2 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 15 of 21
10. Atall times material hereto, the subject tractor-trailer was a “commercial motor
vehicle” under 49 C.F.R. Section 390.5, and operated under the motor carrier authority of
Defendant RN Trucking LLC At all times material hereto the subject tractor-trailer bore the
placard of Defendant RN Trucking LLC and displayed Defendant RN Trucking LLC’s name
and operating authority numbers DOT 2585820.

11. Atall times material hereto Defendant Roger Neal operated the subject truck with
the knowledge, consent and permission of RN Trucking LLC

12. On or about September 22, 2017 at approximately 12:35 p.m., Plaintiff Elizabeth
Greiner was the driver of a white 2014 Chevy Cruze traveling on Interstate 70, Eastbound in Oak
Grove, Jackson County, Missouri.

13. At said time and date, Plaintiff Elizabeth Greiner was the driver of the white 2014
Chevy Cruze that was crashed into from behind.

14. At said time and date, the subject truck operated by Defendant Roger Neal on
Interstate 70 Eastbound failed to allow sufficient distance between vehicles.

15. At said time and date, the Defendant Roger Neal allowed his vehicle to follow
too closely to and crashed into the rear of the vehicle of which Plaintiff Elizabeth Greiner was
driving.

16. Asa direct and proximate result of the collision, Plaintiff Elizabeth
Greiner sustained physical injuries.

17. On September 22, 2017, while utilizing the public roadway, Defendant Roger
Neal and Defendant RN Trucking LLC owed to Plaintiff, Elizabeth Greiner, a duty to operate
and subject truck under their control using the highest degree of care and in a careful, prudent,

and lawful manner so as to not to injure, maim or harm Plaintiff Elizabeth Greiner.

Page 3 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 16 of 21
18. Defendant Roger Neal failed to exercise the highest degree of care and was
negligent and reckless in the operation of his motor vehicle, and operated, managed, and
controlled the same negligently and carelessly in one or more of the following respects, causing
his vehicle to crash into Plaintiff's 2014 Chevy Cruze:

a. In failing to keep a careful lookout;

b. In driving too fast for conditions and circumstances;

c. In following too close;

d. In failing to stop, swerve, or slow and swerve after he knew, or by use of
the highest degree of care could have known, that there was a reasonable
likelihood of a collision;

e. In failing to keep the subject tractor-trailer under control and allowing it to
travel into and strike the vehicle operated by Plaintiff;

f. In permitting the subject tractor-trailer to collide with the rear of the 2014
Chevy Cruze; and/ or

g. In operating the commercial vehicle in a fatigued and impaired condition.

19. Defendant RN Trucking LLC was negligent, careless, and reckless in at least the
following respects:

a. In hiring Defendant Roger Neal, an individual who it knew or should have
known had inadequate experience, training, knowledge and skill to safely
operate and maintain the subject tractor-trailer. In entrusting the subject
tractor-trailer to an individual it knew or should have known had inadequate
experience, training, knowledge and skill to safely operate the vehicle;

b. In entrusting the subject tractor-trailer to an individual who it knew or should

Page 4 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 17 of 21
have known had exhibited a pattern of negligence, incompetence and
recklessness in the operation of commercial motor vehicles; and/ or
c. In failing to adequately train, instruct, and supervise Defendant Roger Neal
concerning the safe operation of the subject tractor-trailer.
20. Defendant Roger Neal and Defendant RN Trucking LLC were negligent per

se in violating certain Missouri statutes which were enacted for the benefit of Plaintiff and

a. Section 304.012 RSMo which requires motor vehicle operators to exercise
the highest degree of care and to drive the vehicle in a careful and prudent
manner and at a rate of speed so as to not endanger the property, life, or limb
of others;

b. Section 304.014 RSMo which requires motor vehicle operators to observe and
comply with the rules of the road;

c. Section 304.017.1, RSMo which requires motor vehicle operators not follow
another vehicle more closely than is reasonably safe and prudent, having due
regard for the speed of such vehicles and the traffic upon and the condition of
the roadway;

d. Section 304.044.1, RSMo which requires operators of semi-tractors or trailers
to follow no closer than three hundred feet from another vehicle;

e. 49 C.F.R. Part 390 pertaining to the safe operation by a motor carrier, the
training, supervision and duties of motor carriers and their employees, and to

aiding and abetting violations of the rules and regulations;

Page 5 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 18 of 21
f. 49 C.F. R Section 390.3(e)(1), which requires Defendant RN Trucking
LLC to be knowledgeable of and comply with all regulations applicable
to it and requires it to instruct every driver and employee with regard to
all applicable regulations;

g. 49 C.F.R. Section 391.11 prohibiting a person from driving a
commercial motor vehicle unless he/ she is qualified to driver a
commercial motor vehicle.

h. 49 C.F.4. Section 392 which prohibits the operation of a commercial
motor vehicle when the operator is too ill or fatigued to driver safely;
and/ or

i. 49 C.F.R part 395 which prohibits a driver from operating a commercial
motor vehicle after the driver has reached the maximum hours of service.

21. Plaintiff Elizabeth Greiner was within the class of persons intended to be
protected by the Missouri statutes and federal regulations which were alleged to have been
violated by Defendants.

22. The injuries sustained by Plaintiff Elizabeth Greiner were the type of injuries
that the Missouri statutes and federal regulations were designed to prevent.

23. At the time the Defendant Roger Neal was operating the subject tractor-trailer and caused
this collision, he knew, or in the exercise of ordinary care should have known, that his conduct
was outrageous and created a high degree of probability of injury to others and thereby showed
willful and wanton disregard for the safety of others or was outrageous because of his complete
indifference to or conscious disregard for the safety of others, or to the reckless indifference to

the rights of others, including Plaintiff Elizabeth Greiner, entitling Plaintiff to an award of

Page 6 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 19 of 21
punitive damages.

24. At the time of the occurrence as alleged herein, Defendant RN Trucking LLC
knew or in the exercise of ordinary care should have known that its conduct and that of its
employees and agents was outrageous and created a high degree of probability of injury to
others and thereby showed willful and wanton disregard for the safety of others or was
outrageous because of his complete indifference to or conscious disregard for the safety of
others, or to the reckless indifference to the rights of others, including Plaintiffs Elizabeth

Greiner, and yet permitted such conduct, thereby entitling Plaintiff to an award of punitive

damages.
25. Asa direct and proximate consequence of the acts, omission and conduct of the
Defendants as set out herein, P n p u g

but not limited to: chest contusion, pneumothorax, right hand laceration and injury, back, head,
garden variety emotional distress and diagnosable emotional distress.

26. Asadirect and proximate consequence of the acts, omission and conduct of the
Defendants as set out herein, Plaintiff, Elizabeth Greiner, has been forced to incur medical
expenses in the care and treatment of her injuries and in will in the future, incur medical
expenses in an amount as yet undetermined.

27. Asadirect and proximate consequent of the acts, omission and conduct of
Defendants as set out herein, Plaintiff, Elizabeth Greiner, has experienced pain and suffering
and the loss of enjoyment of life and will in the future experience pain and suffering and the
loss of enjoyment of life.

WHEREFORE, Plaintiff Elizabeth Greiner respectfully requests judgment against

Defendants, jointly and severally, and each of them, acting by and through the other for such

Page 7 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 20 of 21
damages that a jury determines to be fair and reasonable, for both actual and punitive damages,

together with pre-judgment interest, costs and for such other further relief as the Court deems

just and proper.

/s/ Nathan A. Steimel
Nathan A, Steimel, #57675
SHEA KOHL LAW, LC
400 North Fifth Street, Suite 200
St. Charles, MO 63301
636/946-9999 FAX 636/946-8623
nsteimel@sheakohNaw.com
Attorney for Plaintiff

Page 8 of 8

Case 4:21-cv-00010-FJG Document 1-2 Filed 01/06/21 Page 21 of 21
